Title: To James Madison from Dolley Madison, 30 October 1805
From: Madison, Dolley
To: Madison, James


          
            30th. October 1805 Phila.
          
          I have this moment perused with delight thy letter, my darling, with its enclosures—to find you love me, have my child safe and that my mother is well, seems to comprise all my happiness. You consult me on the subject of Dr. Willis’s request, which I should assuredly comply with. I do not know as yet what we have to send home, but I shall be ever desirous to oblige Nelly and every other of our connexions. The knee is acquiring strength every day but my nerves are often weak—the Doctor ordered me some drops yesterday which I took—he also directed me to eat meat and drink porter, I take but a morsel of either, having no appetite. I walk about the room and expect a few days more will enable me to ride, no inflamation and the little incission nearly fast, so that you may expect me to fly to you as soon—ah! I wish I could say how soon! I had a visit from Mr. Lewis yesterday, who repeated most pressingly his wife’s invitation. I gave him the reason I had in store for resisting the many temptations held out for my removal to their house.
          Madam Pichon writes me an affectionate letter and begs me to accept a pair of earrings for her sake, I suppose you may have them if they are not with the letter. I am punctual in delivering to Betsey your commands she insists on adding a postcript to this which I am not to see, but she must go home to dinner and I must not miss the post. You will continue to write me and say whether you get all mine—adieu, my beloved
          
            your Dolley.
          
        